Citation Nr: 1642087	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-14 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1999 to March 2006.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In October 2013, the Veteran testified at a Board hearing before the undersigned.  A transcript of the proceedings has been associated with the record.

In November 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Board remanded the Veteran's appeal to obtain recent VA treatment and private treatment records.  The August 2015 Supplemental Statement of the Case (SSOC) indicates that the AOJ electronically reviewed VA treatment records.  However, these records were not associated with the record.  

The November 2014 remand also directed the AOJ to afford the Veteran a VA examination to resolve the conflicting evidence of record regarding whether the Veteran met the diagnostic criteria for an acquired psychiatric disorder, including PTSD.  In August 2015, the Veteran was afforded a VA examination.  The VA examiner cited VA treatment notes dated in June 2014 and July 2014.  However, these records were not associated with the record by the AOJ.  The VA examiner provided a speculative opinion regarding whether the Veteran met the diagnostic criteria for PTSD or major depressive disorder in April 2011.  The VA examiner stated that the Veteran "may have met the criteria for diagnosis of PTSD and major depressive disorder."  He ultimately concluded that the Veteran did not meet the diagnostic criteria in April 2011 because he did not meet them in September 2011.  The VA examiner's rationale was that some clinicians use a diagnosis whether it meets all the criteria or not.  He added that the Veteran "may not have met all of the criteria."  The Board finds that this opinion and rationale is speculative as it does not specifically address why the Veteran's symptoms did not meet the diagnostic criteria for an acquired psychiatric disorder.  Additionally, the VA examiner did not address why the Veteran's diagnosed major depressive disorder was not caused by the Veteran's guilt and anxiety regarding involvement in rocket attacks while he was in service, which was the assessment provided by Dr. K. in April 2011.  For the forgoing reasons, the Board finds that the August 2015 VA medical opinion is inadequate.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his psychiatric symptoms since service.  Of particular interest are records from the Vet Center in Omaha, Nebraska, and the initial records diagnosing the Veteran with a psychiatric disorder by VA employees Dr. K. and social worker E.T., which are reported to have occurred around 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder, to include the VA treatment records referenced in the August 2015 SSOC. 

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the records are obtained, refer the Veteran's VA claims file to the examiner who conducted the August 2015 examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's acquired psychiatric disorder.

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

Thereafter, the examiner must address the following:

The examiner must review the Veteran's treatment records and determine whether he has a "current" psychiatric diagnosis.  The Board notes that for VA purposes, a "current" diagnosis is any diagnosis (that meets the DSM-IV criteria) since he filed his claim in 2011. 

The Board requests that the examiner address the conflicting evidence regarding whether the Veteran meets the DSM-IV criteria for a psychiatric disorder.  If it is determined the Veteran has not met the criteria for a DSM-IV diagnosis, please specifically cite any missing aspects of a DSM-IV diagnosis in the April 2011 letter. 

If the examiner determines that during the course of the appeal (from 2011 to the present) the Veteran has met the criteria for a DSM-IV psychiatric diagnosis, then the examiner should provide an opinion as to whether that diagnosed psychiatric disorder is at least as likely as not (a 50/50 probability or greater) the psychiatric disorder was caused by or developed as a result of his active service.  Please note which alleged stressor is related to a diagnosis of PTSD, if applicable. 

A complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completing all indicated development, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a SSOC and afforded a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

